Citation Nr: 0025622	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965.



This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to a compensable disability 
evaluation for service-connected pulmonary tuberculosis.


REMAND

The veteran's claim of entitlement to a compensable 
disability evaluation for service-connected pulmonary 
tuberculosis is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Review of the evidentiary record reveals that the veteran's 
November 1998 VA fee basis pulmonary examination, with 
pulmonary function test (PFT), appears to be incomplete as it 
does not reflect all of the test result values necessary for 
an adequate evaluation of the veteran's increased rating 
claim under 38 C.F.R. Part 4, Diagnostic Codes 6600 and 6731.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is REMANDED for the following 
development:



1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected pulmonary tuberculosis, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then refer the entire 
claims folder to the VA fee basis 
physician who conducted the November 1998 
examination and pulmonary function 
testing of the veteran.  The doctor 
should review the claims folder and, 
based on the history of record and his 
examination, provide an addendum to the 
VA examination report reflecting the 
predicted percentage of the veteran's 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)) and his maximum exercise 
capacity in units of ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation).  It should also be specified 
what findings (including the reduced 
FEV1/FVC) are residuals of the service-
connected pulmonary tuberculosis and 
which are due to nonservice-connected 
conditions.  If the physician is unable 
to provide the information requested or 
is no longer available, then the RO 
should schedule another VA examination, 
including a PFT, in order to fully assess 
the current nature and degree of severity 
of the veteran's service-connected 
pulmonary tuberculosis.  It is important 
that the physician be provided with the 
claims folder and a copy of this Remand 
prior to the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for a compensable 
disability evaluation for service-
connected pulmonary tuberculosis.

4.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




